Title: To James Madison from Edward Caffarena, 25 July 1816
From: Caffarena, Edward
To: Madison, James



Excellence,
July 25, 1816

The fervency that I have, and shall ever use for the progress of Arts & Sciences particularly for the benefit of our Country (which I have the honour to represent as Vice Consul in Genoa these eleven Years passed,) Induces me to adress to Your Excellency a Statue in Alabaster, representing Napoleon when he crossed the Alps before the Battle of Marengo, which I beg Your Excellence to accept as a mark of my distinct regard
The author of this work is Henry Causici scolar of the famous Sculptor Canova in Rome and the same Young man has this day taken his passage on the Ship Gosport of Philadelphia with the intention to establish himself in America.  I do not Sure recommend him as this very same work will be sufficient to obtain Your Excellency’s Protection.
I hope Your Excellence will excuse the liberty I take, and shall in all times be happy to receive Your Excellency’s Commands.  I remain with the Greatest Respect Your Excellency, Most obedt. & most Humble Servant

Edward Caffarena


P. S.  I take the liberty to make Your Excellency observe, that in unpacking the Box that contains the Statue (which is the largest of the two) one must have particular care (in so doing) as the least accident might break it being very delicate.

